DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (Figs. 8A and 8B) in the reply filed on 2022 March 28 is acknowledged.
Claims 1-11 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“cleaning element”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12- are rejected under 35 U.S.C. 103 as being unpatentable over CN 208273469 U (herein “Li”) in view of JP S61237972 A (herein “Shiotani”) and/or US 2007/0169928 A1 (herein “Dayan”).
Regarding claim 12, Li discloses a system (Figs. 1 and 2) comprising: a plate (at the base of fins 1) configured to be thermally coupled to a semiconductor device; fins (1) projecting from the plate, the fins spaced apart by channels; and cleaning elements (3), each cleaning element in a corresponding channel of the heat sink; the cleaning elements configured to move between a first configuration in which contaminants can accumulate on the cleaning elements (when the cleaning elements are stationary) and a second configuration in which the contaminants are removed from the channel (when the cleaning elements rotate to clean the fins).
Li does not disclose that the system includes first cleaning elements at a first end of the heat sink and second cleaning elements at a second end of the heat sink.
Shiotani discloses a system (Figs. 1 and 2) (translation p. 2) including a heat exchanger having a plurality of heat dissipation fins (1) spaced apart by channels, the channels comprising a plurality of cleaning elements (cleaning elements seen at 5), the cleaning elements utilizing shape memory alloy to move between a first configuration for accumulating contaminants (Fig. 1) (e.g. frost) and a second configuration for removing the contaminants (Fig. 2), the elements moving between the two configurations based on a temperature of the heat exchanger.
Dayan discloses a system (Figs. 2 and 3) comprising a heat sink having a plurality of fins and utilizing first shape memory elements (at 202) at a first end of the heat sink and second shape memory elements (at 200) at a second end of the heat sink, the elements configured to move between a first configuration in which contaminants can accumulate on the elements and a second configuration in which contaminants can be removed (seen in Fig. 2), the elements moving between the two configurations based on a temperature of the heat sink.
It would have been obvious to one of ordinary skill in the art to modify the heat sink of Li with the multiple shape memory element teachings of Shiotani and/or Dayan in order to allow for automatic cleaning of the heat sink without the need for additional electronic assemblies such as a motor to move the cleaning elements, as well to utilize the multiple elements in each channel in order to clean a larger surface area of the heat sink.
Regarding claim 13, the combined teachings disclose that the plate has a top surface defining a floor portion between each pair of adjacent fins, each of the first and second cleaning elements comprising: a base (Dayan: 120) (Shiotani: 3 and 4) coupled to the floor portions (Dayan: 120 coupled to floor), and an arm (Dayan: 104, 108, 200, 202) (Shiotani: 5 and 6) having a capture portion (Dayan: 200 and 202) (Shiotani: 6) and a flex portion (Dayan: 104 and 108) (Shiotani: 5), the flex portion extends from the base and the capture portion extends from the flex portion, the flex portion has a C-shape in the flow configuration (Dayan: Fig. 2) such that the capture portion extends over the top surface portion of the plate, and the flex portion moves such that the capture portion is removed from the channel (Dayan: Figs. 2 and 3).
Regarding claim 14, the combined teachings disclose that in the first configuration, contaminants can accumulate on the capture portions (Dayan: Fig. 2), and when the cleaning elements move from the first configuration to the second configuration, the flex portion changes shape such that the capture portion can remove accumulated contaminants from the channel (Dayan: Figs. 2 and 3).
Regarding claims 15 and 16, the combined teachings disclose that each of the cleaning elements comprises a shape-memory material (Dayan and Shiotani) configured to change shape when heated above a threshold temperature and cooled below the threshold temperature (Dayan: [0027]) (Shiotani: p. 2), and configured to move between the configurations when the shape-memory material changes shape.
Regarding claim 17, the combined teachings disclose an assembly comprising: a semiconductor device having an integrated circuit (Li: CPU) (Dayan: 114), a heat sink (Li: Fig. 1) having a panel thermally coupled to the semiconductor device, and fins projecting from the panel, the fins spaced apart from each other by channels, cleaning elements at an end of the heat sink (Dayan: Fig. 2), the element comprising a base (Dayan: 120) and an arm aligned with the channel (Li: Fig. 1) (Dayan: Fig. 2), the arm having a flex portion (Dayan: 104 or 108) extending from the base and a capture portion (Dayan: 200 or 202) extending from the flex portion, the flex portion has a bend in a first configuration and the flex portion at least partially straightens relative to the bend in a second configuration (Dayan: Figs. 2 and 3).
Regarding claim 18, see rejection of claims 15 and 16.
Regarding claim 19, see rejection of claim 17, Dayan discloses the additional cleaning elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a heat exchange assembly similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763